Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 May 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Salsich et al. (US 2013/0327751 A1) in view of Henry et al. (US 2015/0283639).
Regarding claim 1, Salsich discloses a welding-type power supply (12, Fig. 1, .Para. 0026), comprising: 
a power conversion circuit (30, Fig. 1, Para. 0027) configured to convert input power to welding-type power and to output the welding-type power to a welding-type torch; 
a communication circuit (38, Fig. 1, Para. 0029) configured to receive a control signal from a remote control device (“The communications circuitry 38 is configured to 
a control circuit (control circuitry 32 and an operator interface 34, Fig. 1, Para. 0028-0029) configured to execute machine readable instructions (a variety of control parameters may be stored in the memory along with code configured to provide a specific output (e.g., reverse polarity, pre-charge capacitor, enable gas flow, etc.), Para. 0028) to synergically control a voltage of the welding-type power and a wire feed speed during the welding-type operation based on the control signal (“The communications circuitry 38 is configured to communicate with the welding torch 14, pendant 16, standard wire feeder 18, advanced wire feeder 20, and/or other device coupled to the power cables 24”, Para. 0029. Voltage and wire feed speed is controlled via input terminals (40, Fig. 1) connected to first and second terminals (26, 28, Fig. 1) of the power cables (24, Fig. 1).
Note: Synergically is given the plan meaning of in a synergic manner, wherein synergic is working together, cooperating. In the instant claim the control circuit (32), operator interface (34) and the communication circuit (38) work together to achieve the required functions. The wire feeders of Salsich are not positively recited but are used to show the workability of the control device with the wire feeders to perform the recited functional limitations.


    PNG
    media_image1.png
    601
    877
    media_image1.png
    Greyscale

Salsich further discloses wherein the control circuit (32) is configured to synergically control voltage (“The control circuitry 32 controls the operations of the welding power source 12 and may receive input from the operator interface 34 through which an operator may choose a welding process (e.g., stick, TIG, MIG) and input desired parameters of the input power (e.g., voltages, currents, particular pulsed or non-pulsed welding regimes, and so forth)”, Para. 0028) and wire feed speed (“The control operator interface 68 is coupled to the process circuitry 56 to adjust the voltage, amperage, wire feed speed, and arc length for a welding application” Para. 0035) by setting a commanded power level via the operator interface (34), controlling the power conversion circuit (30) to output the voltage (“the power conversion circuitry 30 is configured to convert the primary power to an approximately 80V DC input power to 
Salsich does not expressly disclose determining the voltage and the wire feed speed corresponding to the commanded power level.
Henry discloses a welding system (Fig. 1) wherein CPU/controller (1230, Fig. 12) to determine the voltage/power thresholds and/or ranges (e.g., power, current, and/or voltage) for operation such that the creation of an arc is avoided, a power module (1250, Fig. 12) to drive and maintain the voltage between 6 to 9 volts (Para. 0130) and power a wire feeder to achieve wire feed speeds in the range of 380 to 630 in/min (Para. 0204). The voltage range and feed speed range of Henry as discussed above are contiguous ranges. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the welding-type power supply of Salsich to have the means of controlling the power level as taught by Henry for the purpose of effectively controlling the quality of the welding by controlling the Arc between the torch and  the workpiece (see at least Para. 0130 of Henry).
Regarding claim 3, Salsich modified discloses the welding-type power supply as defined in claim 1. Salsich is silent on wherein the control circuit is configured to access a lookup table to determine the commanded power level of the welding-type power based on the control signal. Henry discloses CPU/controller (1230) “can determine the desired operational parameters in any number of ways, including using a lookup table”, 
Regarding claim 4, Salsich modified discloses the welding-type power supply as defined in claim 1. Salsich discloses wherein the communication circuit (38) is configured to receive the control signal from at least one of the welding-type torch (14, Fig. 1) via power cables (24), para. 0029.
Regarding claim 5. Salsich modified discloses the welding-type power supply as defined in claim 1. Salsich further disclose wherein the control circuit (32) is configured to synergically control the voltage of the welding-type power (12) by changing a deposition mode (e.g., stick, TIG, MIG)  from a first deposition mode to a second deposition mode in response to the control signal (“The control circuitry 32 controls the operations of the welding power source 12 and may receive input from the operator interface 34 through which an operator may choose a welding process (e.g., stick, TIG, MIG)”, in this instant a control signal from the operator, Para. 0028).
Regarding claim 7, Salsich modified discloses the welding-type power supply as defined in claim 1. Salsich further discloses wherein the control circuit (32) is configured to synergically control the voltage of the welding-type power and the wire feed speed to enable manual control of a heat input to the welding-type operation in real time during the welding-type operation (“The control circuitry 32 controls the operations of the welding power source 12 and may receive input from the operator interface 34 through 
Regarding claim 8, Salsich modified discloses the welding-type power supply as defined in claim 1. Salsich further discloses wherein the control circuit (32) is configured to synergically control the voltage of the welding-type power and the wire feed speed by controlling a remote wire feeder (18, 20) based on the wire feed speed (The control circuit via operator interface 34 allows the user to control the voltage base on wire feed speed, Para. 0028-0029, 0035, 0039).

Regarding claim 9, Salsich modified discloses the welding-type power supply as defined in claim 1. Salsich further discloses wherein the control circuit (32) is configured to allow the select the voltage via the operator interface (34), Para. 0028 and selecting the wire feed speed by selecting the amplitude of current provided to the wire feeder (18, 20), see at least Para. 0028. 
Salsich does not expressly detail selecting from a voltage range and from a wire feed speed range.
	Henry discloses a welding system (Fig. 1) wherein CPU/controller (1230) to determine the voltage/power thresholds and/or ranges (e.g., power, current, and/or voltage) for operation such that the creation of an arc is avoided, a power module (1250) to drive and maintain the voltage between 6 to 9 volts (Para. 0130) and power a wire feeder to achieve wire feed speeds in the range of 380 to 630 in/min (Para. 0204). The voltage range and feed speed range of Henry as discussed above are contiguous ranges. It would have been obvious before the effective filing date of the claimed 
Regarding claim 17, Salsich modified discloses the welding-type power supply as defined in claim 1. Salsich modified discloses the claimed limitations as shown above. The limitation  ‘wherein the control signal comprises at least one of an analog signal or an encoded digital signal and the control signal is representative of an amount of depression of at least one of a torch trigger or a foot pedal” is in reference to a component that is usable with the welding-type power supply. Figure 2 of Salsich show the power supply being connected to a torch. Salsich does not expressly detail whether the control signal for the torch is analog or an encoded digital signal. 
DeCoster et al. wherein the control signal from the remote control circuit is at least one of an analog signal or an encoded digital signal (30, Fig. 1) or a foot pedal (31, Fig. 1) and is representative of an amount of depression of at least one of a torch trigger or foot pedal (col. 7:50-53 “control circuit 16 will control the welding current based on the remote device signal determined by, for example, the degree of engagement of a trigger or pedal on the remote device“)
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the communication circuit of Salsich by adding remote access for communication from a torch trigger or foot pedal as taught by DeCoster et al. for the purpose of starting a welding process to control 
Regarding claim 18, Salsich modified discloses the welding-type power supply as defined in claim 1. Salsich further discloses wherein the control circuit (32, with operator interface 34) is configured to synergically control the voltage of the welding-type power and the wire feed speed based on the control signal by controlling at least the voltage and the wire feed speed according to a predetermined relationship between the voltage and the wire feed speed (Para. 0035).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Salsich et al. (US 20130327751 A1), in view of Henry and further in view of Wiryadinata et al. (US 2014/0251965 A1).
Regarding claim 6, Salsich modified discloses the welding-type power supply as defined in claim 5. Salsich does not expressly show wherein the first deposition mode is an arcless hotwire mode, a regulated metal deposition mode, a controlled short circuit mode, a short arc mode, a pulse spray mode, or a spray transfer mode, and the second deposition mode is another of the arcless hotwire mode, the regulated metal deposition mode, the controlled short circuit mode, the short arc mode, the pulse spray mode, or the spray transfer mode.
Wiryadinata discloses a welding power supply (12, Fig. 1) wherein a “control circuitry 30 controls the current and voltage of the weld power by controlling the boost converter 64 and the buck converter 66 based at least in part on weld settings (e.g., MIG, TIG) and welding transfer mode (e.g., short circuit or regulated metal deposition (RMD), spray, pulsed spray, and so forth). The weld settings and/or welding transfer mode may be selected through the operator interface 28”, Para. 0018. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the welding settings of Salsich with the deposition modes as taught by Wiryadinata for the purpose of providing a variety of conventional weld settings to facilitate different power requirements for a variety of welding processes. 
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Salsich et al. (US 2013/0327751 A1) in view of Henry et al. (US 2015/0283639) and in view of Kooken (US 2017/0120365).
Regarding claim 19, Salsich modified discloses the welding-type power supply as defined in claim 1. Salsich further disclose control the wire feeders using a control signal relating to voltage and current but is silent on wherein the control circuit is configured to synergically control the voltage of the welding-type power and the wire feed speed based on the control signal by determining a voltage setpoint and a wire feed speed setpoint corresponding to the control signal.
Kooken discloses a welding system comprising a welding power supply (110, Fig. 1, shown below) connected to a wire feeder (120, Fig. 1) wherein a control circuit (101, Fig. 1) is configured to synergically control the voltage of the welding-type power and the wire feed speed based on the control signal by determining a voltage setpoint and a wire feed speed setpoint corresponding to the control signal (see claim 19). 
.  

    PNG
    media_image2.png
    675
    975
    media_image2.png
    Greyscale


Claims 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aberg (US 2014/0138364 A1) in view of DeCoster et al. (US 6103994 A).
Regarding claim 10, Aberg discloses a control device (50, Fig. 1) for a welding-type system (The control device “arranged to control the output of the welding power supply 20”, Para. 0029), the control device (50) comprising: 
an input circuit (55 operator interface, Fig. 1, Para. 0030) configured to identify a user input during a welding-type operation involving welding-type power; 
a control circuit (54, general controller which includes a ramp controller 65, Fig. 1, Para. 0030) configured to determine a voltage adjustment of the welding-type power (using voltage sensor 53, para. 30) and a wire feed speed adjustment based on the user input and based on a synergic control scheme for a voltage of the welding-type power and a wire feed speed (“the general controller 54 determines desired values of the welding voltage V, welding current I, electrode feed speed w, and welding speed v. These values may be set by an operator from an operator interface 55, or from a map 56 containing preset welding parameters depending on selected weld cases”, Para. 0030, the synergic control scheme is the user inputting desired welding parameters into the operating system of the power supply and interfacing with the welding components such as the wire feeder to weld a workpiece); and
an output circuit (51 digital signal processor, Fig. 1) configured to output one or more control signals to control a welding- type power supply providing the welding-type power to perform the voltage adjustment and to control a wire feeder to perform the wire feed speed adjustment (Para. 0029 states that the digital signal processor may be a pulse width modular that would output one or more control signals and serve “to control the shape of current pulses by controlling the switches of the switching regulator 35”, working together with conjunction the general controller 54. Para. 0030 and Fig. 1 
Aberg does not expressly teaches a machine readable instructions, however it is inherent that the general controller 54 executes machine readable instructions since the general controller 54 can access a welding penetration profile D and a desired balance value stored in a memory 64 working with ramp controller 65 to control the process parameters welding voltage V, welding current I, electrode feed speed, w, and welding speed v at a detected discontinuity along the welding track, Para. 0033.

    PNG
    media_image3.png
    820
    879
    media_image3.png
    Greyscale


DeCoster et al. discloses in the same field of endeavor, a control device (12) wherein the user input is at least one of an analog signal or an encoded digital signal (30, Fig. 1) or a foot pedal (31, Fig. 1) via remote control circuit (28, Fig. 1) which feeds to control circuit (16, Fig. 1). The signal from the remote devices, torch trigger or foot pedal may be “a digital signal (e.g., indicating a "1" or a "0" or a series of "1"s or "0"s), an analog signal, a DC-voltage level signal (e.g., 5 volts, 2 volts, etc.), an amplitude-, frequency- or phase-modulated signal, or other signal conveying information from one of remote devices 29 to control circuit 16”, Col. 7, lines 20-25). and is representative of an amount of depression of at least one of a torch trigger or foot pedal (col. 7:50-53 “control circuit 16 will control the welding current based on the remote device signal determined by, for example, the degree of engagement of a trigger or pedal on the remote device“).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify input circuit of Aberg by adding remote access from a torch trigger or foot pedal as taught by DeCoster et al. for the purpose of starting a welding process to control welding inputs, such as, welding power output and gas flow output (Col. 4, lines 30-44) from a remote location (i.e. work station where the welding is occurring). 
Note: Synergically is given the plan meaning of --- in a synergic manner ---, wherein synergic is working together, cooperating. 

    PNG
    media_image4.png
    598
    873
    media_image4.png
    Greyscale

Regarding claim 14, Aberg modified discloses the control device as defined in claim 10, Aberg further discloses wherein the output circuit (51) is configured to transmit at least one of the one or more control signals to a remote wire feeder (73, Fig. 1) to control the remote wire feeder based on the wire feed speed adjustment (“The digital signal processor 51 serves to control the shape of current pulses by controlling the switches of the switching regulator 35”, Para. 0028, wherein the “controller 54 including the ramp controller 65 determines desired values of the welding voltage V, welding current I, electrode feed speed, w, and welding speed v. These values may be set by an operator from an operator interface 55, or from a map 56 containing preset welding parameters depending on selected weld cases”, Para. 30).
Regarding claim 15, Aberg modified discloses the control device as defined in claim 10, Aberg further discloses wherein the output circuit (51) is configured to transmit at least one of the one or more control signals to the welding-type power supply to control the welding-type power supply based on the voltage adjustment (“The digital signal processor 51 serves to control the shape of current pulses by controlling the switches of the switching regulator 35”, Para. 0028).
Regarding claim 16, Aberg modified discloses the control device as defined in claim 10, Aberg further discloses wherein the control device (50) is a part of the welding-type power supply (20, Fig. 1).
Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Aberg (US 2014/0138364 A1), in view of DeCoster et al. (US 6103994 A) and in view of Henry et al. (US 2015/0283639).
Regarding claim 11, Aberg modified discloses the control device as defined in claim 10. Aberg does not expressly show wherein the control circuit is configured to determine the voltage adjustment and the wire feed speed adjustment based on the synergic control scheme by looking up the voltage adjustment and the wire feed speed adjustment in a lookup table.
	Henry discloses a welding system (Fig. 1) where a “CPU/controller 1230 can determine the desired operational parameters in any number of ways, including using a lookup table, In such an embodiment, the CPU/controller 1230 utilizes the input data, for example, wire feed speed, wire diameter and wire type to determine the desired current level for the output (to appropriately heat the wire 140) and the threshold voltage or power level (or the acceptable operating range of voltage or power)”, Para. 0129.

Regarding claim 21, Aberg discloses the control device as defined in claim 11 as shown above. Aberg is silent on wherein the lookup table correlates values of the user input with corresponding voltages and wire feed speeds.
Henry discloses a CPU/controller (1230) that “can determine the desired operational parameters in any number of ways, including using a lookup table”, Para. [0129]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify control circuit of Aberg to be retrieve data from a lookup table as taught by Henry using a conventional means for storing predetermined parameters for the purpose of effectively controlling the quality of the welding performed on the workpiece.
Claims 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Aberg (US 2014/0138364 A1) in view of DeCoster et al. (US 6103994 A) and in view of Wiryadinata et al. (US 2014/0251965 A1).
Regarding claims 12 and 13, Aberg modified discloses the control device as defined in claim 10. Aberg does not expressly disclose wherein the control circuit is configured to change a deposition mode from a first deposition mode to a second deposition mode in response to the user input based on at least one of the voltage adjustment or the wire feed speed adjustment and wherein the first deposition mode is 
Wiryadinata discloses a welding power supply (12, Fig. 1) wherein a “control circuitry 30 controls the current and voltage of the weld power by controlling the boost converter 64 and the buck converter 66 based at least in part on weld settings (e.g., MIG, TIG) and welding transfer mode (e.g., short circuit or regulated metal deposition (RMD), spray, pulsed spray, and so forth). The weld settings and/or welding transfer mode may be selected through the operator interface 28”, Para. 0018. The disposition modes are welding settings that can be selected by the operator in response to at least one of the voltage adjustment or the wire feed speed adjustment.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the welding settings of Aberg with the deposition modes as taught by Wiryadinata for the purpose of providing a variety of conventional weld settings to facilitate different power requirements for a variety of welding processes.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aberg (US 2014/0138364 A1) in view of DeCoster et al. (US 6103994 A) and in view of in view of Kooken (US 2017/0120365).
Regarding claim 20, Aberg discloses the control device as defined in claim 10 as shown above. Aberg is silent on wherein the control circuit is configured to determine 
Kooken discloses a welding system comprising a welding power supply (110, Fig. 1, shown below) connected to a wire feeder (120, Fig. 1) wherein a control circuit (101, Fig. 1) is configured to synergically control the voltage of the welding-type power and the wire feed speed based on the control signal by determining a voltage setpoint and a wire feed speed setpoint corresponding to the control signal (see claim 19). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the control circuit of Aberg to be to the voltage of the welding power supply and wire feed speed based on setpoints as disclosed by Kooken for the purpose of efficiently advancing wire to the workpiece during a welding process.  
Response to Arguments

The rejection of claim 1 is maintained, since Salsich et al. (US 2013/0327751 A1) in view of Henry et al. teaches the required structural limitations. As stated above in the rejection of claim 1, Salsich et al. teaches control circuitry configured to execute machine readable instructions (a variety of control parameters may be stored in the memory along with code configured to provide a specific output (e.g., reverse polarity, pre-charge capacitor, enable gas flow, etc. Para 0028-0029).
Applicant’s arguments with respect to claim 10 has been considered but is moot because of a new ground of rejection. DeCoster et al. (US 6103994 A) is introduced 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496.  The examiner can normally be reached on 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/JAMES F SIMS III/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715